      Case 1:12-cv-00174-CRK Document 66        Filed 02/08/21   Page 1 of 17




                                  Slip Op. 21-13

          UNITED STATES COURT OF INTERNATIONAL TRADE


SHENZHEN XINBODA INDUSTRIAL
CO., LTD.,

       Plaintiff,

v.
                                               Before: Claire R. Kelly, Judge
UNITED STATES,
                                               Court No. 12-00174
       Defendant,

and

FRESH GARLIC PRODUCERS
ASSOCIATION ET AL.,

       Defendant-Intervenors.


                                    OPINION

[Sustaining the results of the U.S. Department of Commerce’s remand
redetermination in the sixteenth administrative review of the antidumping duty
order covering fresh garlic from the People’s Republic of China.]

                                                           Dated: February 8, 2021

Gregory S. Menegaz, J. Kevin Horgan, and Alexandra H. Salzman, deKieffer &
Horgan, PLLC, of Washington, DC, for plaintiff.

Richard P. Schroeder, Trial Attorney, Commercial Litigation Branch, Civil Division,
U.S. Department of Justice, of Washington, DC, for defendant. Also on the brief was
Reginald T. Blades, Jr., Assistant Director, Jeanne E. Davidson, Director, Jeffrey
Bossert Clark, Acting Assistant Attorney General. Of counsel was Brendan Saslow,
Attorney, Office of the Chief Counsel for Trade Enforcement & Compliance, U.S.
Department of Commerce, of Washington, DC.
       Case 1:12-cv-00174-CRK Document 66        Filed 02/08/21   Page 2 of 17




Court No. 12-00174                                                            Page 2

Michael J. Coursey and John M. Herrmann, Kelley Drye & Warren LLP, of
Washington, DC, for defendant-intervenors Fresh Garlic Producers Association,
Christopher Ranch L.L.C., The Garlic Company, Valley Garlic, and Vessey and
Company, Inc.

      Kelly, Judge:    Before the court is the U.S. Department of Commerce’s

(“Commerce”) remand redetermination pursuant to the court’s order in Shenzhen

Xinboda Indus. Co. v. United States, 44 CIT __, __, 456 F. Supp. 3d 1272, 1291–92

(2020) (“Shenzhen Xinboda I”). See also Final Results of Redetermination Pursuant

to Ct. Remand Order in [Shenzhen Xinboda I], July 16, 2020, ECF No. 56-1 (“Remand

Results”). In Shenzhen Xinboda I, the court remanded in part Commerce’s final

determination in the sixteenth administrative review of the antidumping duty

(“ADD”) order covering fresh garlic from the People’s Republic of China (“PRC”). See

Shenzhen Xinboda I, 44 CIT at __, 456 F. Supp. 3d at 1291–92. The court ruled that

Commerce’s explanation for choosing Tata Tea’s financial data was unreasonable

because Commerce did not confront evidence that the company is or may be the

beneficiary of subsidies. See id. at 1290. Moreover, the court held that if Commerce’s

practice is to rely on the financial statement of a company that is or may be the

beneficiary of subsidies, so long as those subsidies were not previously found to be

countervailable by Commerce, Commerce should affirm its practice and explain why

it is reasonable, particularly in this case where there is evidence that the financial

statements contain countervailable subsidies.      See id. at 1291.      On remand,

Commerce reconsiders its decision to rely on Tata Tea’s unconsolidated financial

statements to calculate Plaintiff, Shenzhen Xinboda Industrial Co., Ltd.’s
      Case 1:12-cv-00174-CRK Document 66        Filed 02/08/21   Page 3 of 17




Court No. 12-00174                                                          Page 3

(“Xinboda”), surrogate financial ratios. See generally Remand Results. Nonetheless,

Commerce continues to rely on Tata Tea’s financial statements, explaining that its

practice is to disregard a financial statement only when the financial statement

shows that the company received a previously determined countervailable subsidy,

and that neither Tata Tea’s financial statements, nor the loan documentation

Xinboda submitted, show that Tata Tea received a previously determined

countervailable subsidy. See id. at 5–9, 12–14, 16–18. Commerce also explains why

the application of its practice is reasonable in this case. See id. at 6–9. For the

following reasons, the court sustains Commerce’s remand redetermination.

                                BACKGROUND

      The court presumes familiarity with the facts of this case, as set out in its

previous remand order, and now recounts the facts relevant to disposition of this

action. See Shenzhen Xinboda I, 44 CIT at __, 456 F. Supp. 3d at 1276–78. On

December 28, 2010, Commerce initiated its sixteenth administrative review of the

ADD order on fresh garlic from the PRC, for the period of review November 1, 2009

through October 31, 2010 (“POR”), at the request of FGPA and its individual

members. See Initiation of Antidumping and Countervailing Duty Admin. Reviews

and Request for Revocation in Part, 75 Fed. Reg. 81,565, 81,568–69 (Dep’t Commerce

Dec. 28, 2010).   Commerce selected Xinboda and Golden Bird as mandatory
         Case 1:12-cv-00174-CRK Document 66         Filed 02/08/21   Page 4 of 17




Court No. 12-00174                                                              Page 4

respondents. 1 See Fresh Garlic from [the PRC], 76 Fed. Reg. 76,375, 76,376 (Dep’t

Commerce Dec. 7, 2011) (prelim. results of the 2009-2010 [ADD] admin. review)

(“Prelim. Results”), and accompanying Issues & Decision Memo for the [Prelim.

Results], A-570-831, PD 134, (Nov. 30, 2011), ECF No. 54 (“Prelim. Decision Memo”).2

         On June 11, 2012, Commerce published its final results. See Fresh Garlic from

the [PRC], 77 Fed. Reg. 34,346 (Dep’t Commerce June 11, 2012) (final results of the

2009-2010 admin. review of the [ADD] order) (“Final Results”), and accompanying

Issues      &    Decision     Memo     for    the     [Final    Results],    A-570-831,

PD 220, (June 4, 2012), ECF No. 54 (“Final Decision Memo”). Given that Commerce

considers the PRC to be a non-market economy (“NME”), Commerce calculated

normal value by using India as the primary surrogate country to value factors of

production (“FOPs”). See Prelim. Decision Memo at 10; Final Decision Memo at 3–6.

Commerce relied on garlic prices from the APMC Bulletin, to value the garlic bulb

input, because the APMC Bulletin prices were publicly available, specific to the input,


1Initially, Commerce selected three additional exporters as mandatory respondents,
but, following petitioners’ withdrawals of their requests for review, Commerce
rescinded review with respect to those exporters. See Prelim. Results, 76 Fed. Reg.
at 76,375–76.
2 During the sixteenth administrative review, Commerce switched from manual to
electronic filings of the administrative record. Therefore, there are two indices, one
manual and the other electronic, for the public and confidential documents. On
February 19, 2020, Defendant electronically filed indices to the public and
confidential administrative records underlying Commerce’s remand redetermination,
on the docket, at ECF Nos. 54 and 53, respectively. All further references to
administrative record documents are identified by the numbers assigned by
Commerce in those indices and preceded by “PD” and “CD” to denote public or
confidential documents.
       Case 1:12-cv-00174-CRK Document 66         Filed 02/08/21   Page 5 of 17




Court No. 12-00174                                                             Page 5

largely contemporaneous with the POR, tax and duty exclusive, and represented a

broad market average. See Final Decision Memo at 11–36.        In addition, Commerce

used Tata Tea’s financial statements to calculate Xinboda’s surrogate financial ratios,

finding that its production processes—albeit of tea—were most similar to Xinboda’s

fresh garlic processing. See Final Decision Memo at 40–45. Commerce found no

evidence in the financial statements that indicated the company was in receipt of

subsidies that Commerce previously determined to be countervailable. See Final

Decision Memo at 42.

      On April 17, 2020 the court remanded aspects of Commerce’s final

determination for further explanation or reconsideration. See Shenzhen Xinboda I,

44 CIT at __, 456 F. Supp. 3d at 1291–92. Shenzhen Xinboda I held that Commerce’s

explanation for relying on Tata Tea’s financial statements was not reasonable in light

of evidence that indicated Tata Tea may have received subsidies. See id. at 1290.

The court also remanded for Commerce to explain whether it has a practice to rely on

the financial statement of a company that is or may be the beneficiary of subsidies,

so long as those subsidies were not previously found by Commerce to be

countervailable; and, if so, why it is reasonable to rely on such financial statements

in this case, where there is evidence of countervailable subsidies in Tata Tea’s

financial statements. See id. at 1291.
       Case 1:12-cv-00174-CRK Document 66        Filed 02/08/21   Page 6 of 17




Court No. 12-00174                                                            Page 6

      On remand, Commerce continues to rely on Tata Tea’s unconsolidated

financial statements to calculate Xinboda’s surrogate financial ratios. Commerce

explains that its practice is to only disregard financial statements when they contain

explicit evidence of previously determined countervailable subsidies, see Remand

Results at 5, and that here, there is no explicit evidence of previously determined

countervailable subsidies in Tata Tea’s financial statements.      See id. at 10–11.

Nonetheless, Commerce considers the documentation Xinboda submitted as evidence

of countervailable subsidies, and finds that those documents do not undermine its

determination to use Tata Tea’s financial statements. See id. at 11–18.

      In response, Xinboda argues Commerce “shall” disregard financial statements

where it has a “reason to believe or suspect” that the company received

countervailable subsidies.   See Pl. [Xinboda’s] Cmts. Opp. Commerce’s Remand

Redetermination at 7, Aug. 17, 2019, ECF No. 58 (“Xinboda’s Br.”). 3 According to

Xinboda, Commerce’s stated practice of only disregarding financial statements that

contain explicit evidence of countervailable subsidies is inconsistent with the reason

to believe or suspect standard provided by the relevant legislative history. See id.

Xinboda claims that the documentation it submitted (containing loan or

hypothecation agreements) is more than sufficient as evidence to provide a reason to

believe or suspect that Tata Tea received countervailable subsidies. See id. at 8–9.




3 Xinboda also argues that Commerce is incorrect to rely on the revised statutory
scheme, as amended by 19 U.S.C. § 1677b(c)(5). See Xinboda’s Br. at 4–7.
         Case 1:12-cv-00174-CRK Document 66          Filed 02/08/21   Page 7 of 17




Court No. 12-00174                                                               Page 7

                   JURISDICTION AND STANDARD OF REVIEW

         The court has jurisdiction pursuant to section 516A(a)(2)(B)(iii) of the Tariff

Act of 1930, as amended 19 U.S.C. § 1516a(a)(2)(B)(iii) (2012), 4 and 28 U.S.C.

§ 1581(c) (2012), 5 which grant the court authority to review actions contesting the

final determination in an administrative review of an ADD order. The court will

uphold Commerce’s determination unless it is “unsupported by substantial evidence

on the record, or otherwise not in accordance with law[.]”                    19 U.S.C.

§ 1516a(b)(1)(B)(i). “The results of a redetermination pursuant to court remand are

also reviewed ‘for compliance with the court’s remand order.’” Xinjiamei Furniture

(Zhangzhou) Co. v. United States, 38 CIT __, __, 968 F. Supp. 2d 1255, 1259 (2014)

(quoting Nakornthai Strip Mill Public Co. v. United States, 32 CIT 1272, 1274, 587

F. Supp. 2d 1303, 1306 (2008)).

                                      DISCUSSION

         On remand, Commerce continues to rely on Tata Tea’s financial statements

because Commerce did not find explicit evidence of a subsidy program previously

determined to be countervailable in the financial statements, or in the loan

documentation Xinboda submitted.            See Remand Results at 6–18.         Xinboda

challenges Commerce’s stated practice, as well as the sufficiency of the evidence




4 Further citations to the Tariff Act of 1930, as amended, are to the relevant
provisions of Title 19 of the U.S. Code, 2012 edition.
5   Further citations to Title 28 of the U.S. Code are to the 2012 edition.
       Case 1:12-cv-00174-CRK Document 66        Filed 02/08/21   Page 8 of 17




Court No. 12-00174                                                            Page 8

supporting Commerce’s conclusion. See Xinboda’s Br. at 4–20. For the following

reasons, the court sustains Commerce’s determination.

      In an NME, Commerce determines normal value based upon the best available

information from a market economy country for the value of FOPs used in producing

merchandise, plus an amount for general expenses and profit.          See 19 U.S.C.

§§ 1677b(c)(1), (c)(3). Relevant legislative history indicates that Commerce should

“avoid using any prices which it has reason to believe or suspect may be dumped or

subsidized prices” when valuing FOPs. See Omnibus Trade and Competitiveness Act

of 1988, Conference Report to Accompany H.R. 3, H.R. Rep. No. 100-576 at 590–91

(1988) (Conf. Rep.), reprinted in 1988 U.S.C.C.A.N. 1547, 1623–24; see also Nation

Ford Chemical v. United States, 166 F.3d 1373, 1378 (Fed. Cir. 1999). Nonetheless,

Commerce is not expected “to conduct a formal investigation to ensure that such

prices are not dumped or subsidized,” but is instead to “base its decision [as to

whether there is ‘reason to believe or suspect’] on information generally available to

it at that time.” H.R. Rep. No. 100-576 at 590–91, 1988 U.S.C.C.A.N. at 1623–24.

      In Shenzhen Xinboda I, the court instructed Commerce to state whether its

practice is to rely on the financial statement of a company that is or may be the

beneficiary of subsidies, so long as those subsidies were not previously found

countervailable by Commerce, and explain why such practice is reasonable here,

where there is evidence suggesting Tata Tea’s statements contain subsidized prices.

See id. at 1291. In its remand determination Commerce states that its practice is,
       Case 1:12-cv-00174-CRK Document 66        Filed 02/08/21   Page 9 of 17




Court No. 12-00174                                                            Page 9

and has been, to rely on the financial statement of a company that is or may be the

beneficiary of subsidies, so long as those subsidies have not previously been found to

be countervailable. See Remand Results at 5–8 (citing e.g., Clearon Corp. v. United

States, 35 CIT 1685, 1688, 800 F. Supp. 2d 1355, 1359 (2011)); Certain Frozen Fish

Fillets from the Socialist Republic of Vietnam, 74 Fed. Reg. 29,473 (Dep’t Commerce

June 22, 2009) (final results of the third new shipper reviews), and accompanying

Issues & Decisions Memo For the Final Results of the 3rd New Shipper Reviews:

Certain Frozen Fish Fillets from the Socialist Republic of Vietnam at 4–5, A-552-801,

(June 15, 2009); Certain New Pneumatic Off-The-Road Tires from the People’s

Republic of China, 73 Fed. Reg. 40,485 (July 15, 2008) (final affirmative

determination of sales at less-than-fair-value and partial affirmative determination

of critical circumstances), and accompanying Issues & Decision Memo at 37–40, A-

570-912, (July 7, 2008). Since the Final Results at issue here, Congress has codified

Commerce’s practice in 19 U.S.C. § 1677b(c)(5). 6 Commerce explains in its Remand



6 In its remand redetermination, in addition to invoking its practice, Commerce
invokes Section 505 of the Trade Preferences Extension Act of 2015 (“TPEA”), which
added 19 U.S.C. § 1677b(c)(5), claiming it applies to its Remand Results. Commerce
invokes the amendment because the remand redetermination was a determination
made after the effective date of the TPEA, because § 1677b(c)(5) codified the agency’s
prior practice, and, because the court in its opinion cited to § 1677b(c)(5) as being
applicable. See Remand Results at 5–11; Shenzhen Xinboda I, 44 CIT at __, 456 F.
Supp. 3d at 1289. Shenzhen Xinboda I did not need to reach the question of whether
the amendment applies to remand determinations decided after the amendment in a
case where the final results were issued prior to the amendment, as

                                                                  (footnote continued)
      Case 1:12-cv-00174-CRK Document 66         Filed 02/08/21   Page 10 of 17




Court No. 12-00174                                                           Page 10

Results that, pursuant to its practice, Commerce looks to its past countervailing duty

(“CVD”) findings as evidence that a company received a countervailable subsidy. See

Remand Results at 5–6. If the financial statements or other documents refer to “a

specific subsidy program found to be countervailable in a formal CVD determination,”

only then will Commerce exclude the company’s financial statements from

consideration. See Remand Results at 8.

      Commerce explains that its view that it will only disregard financial

statements where there is explicit evidence of a subsidy previously determined to be

countervailable comes from the use of the phrase “reason to believe or suspect” in the

legislative history. 7 Commerce defends the reasonableness of its practice, explaining



the amendment codifies the agency practice. See Jacobi Carbons AB v. United States,
42 CIT __, __, 313 F. Supp. 3d 1308, 1331 & n.32 (2018); Weishan Hongda Aquatic
Food Co. v. United States, 41 CIT __, __, 273 F. Supp. 3d 1279, 1286 & n.7 (2017).
Therefore, the court, sua sponte, reconsiders its decision to cite § 1677b(c)(5), see
Shenzhen Xinboda I, 44 CIT at __, 456 F. Supp. 3d at 1289, and determines that doing
so was unnecessary because Commerce’s practice prior to the amendment was the
same as the standard set forth in § 1677b(c)(5). Accordingly, the court did not need
to reach the issue of whether the statute would apply to a remand determination of
final results issued prior to the amendment. See USCIT R. 60 (“The court may
correct. . . a mistake arising from oversight. . . whenever one is found in a judgment,
order, or other part of the record. The court may do so on motion or on its own, with
or without notice.”). Moreover, because the applicable standards before and after the
amendment are the same, the court’s error in citing the statute was a harmless error
and does not affect the court’s prior remand order. See USCIT R. 60 (“At every stage
of the proceeding, the court must disregard all errors and defects that do not affect
any party's substantial rights.”).
7 Commerce explains that financial statements, which are guided by Generally
Accepted Accounting Principles are the best evidence of a company’s receipt (or non-
receipt) of previously determined countervailable subsidies. See Remand Results at
6–7. Accordingly, Commerce examines financial statements for evidence of a subsidy
program that Commerce has previously countervailed. See id. at 7.
      Case 1:12-cv-00174-CRK Document 66          Filed 02/08/21   Page 11 of 17




Court No. 12-00174                                                             Page 11

that this phrase is the same “standard for making a preliminary affirmative

determination of countervailable subsidies in a CVD investigation.” Remand Results

at 7 (citing 19 U.S.C. § 1671b(b)(1) which states that “the administering authority

shall make a determination, based upon the information available to it at the time of

the determination, of whether there is a reasonable basis to believe or suspect that a

countervailable subsidy is being provided with respect to the subject merchandise.”).

The combination of the particular standard used for an affirmative CVD

determination combined with the admonition that Commerce was not to conduct a

formal investigation leads Commerce to its conclusion that it was to only disregard

statements that had previously been determined as countervailable. 8             See id.




8Plaintiff argues that the post-TPEA statutory scheme grants greater discretion to
Commerce than Congress permitted Commerce to exercise before the amendment,
and therefore claims that under the statute in effect at the time of the Final Results,
Commerce lacks discretion to require explicit evidence of subsidies prior to
disregarding financial statements. Plaintiffs argue:
      Congress initially mandated that Commerce “shall” disregard financial
      statements tainted by subsidization, but subsequently broadened
      Commerce’s discretion to “may disregard” such financial statements.
      [Compare] H.R. Rep. No. 100-576, at 590-91 (1988) (Conf. Rep.) (“In
      valuing [the factors of production], Commerce shall avoid using any
      prices which it has reason to believe or suspect may be dumped or
      subsidized prices’”, [with] 19 U.S.C. § 1677b(c)(5) (“In valuing the factors
      of production…, the administering authority may disregard price or cost
      values without further investigation if the administering authority has
      determined that broadly available export subsidies existed or particular
      instances of subsidization occurred.”). Since the contested
      administrative review final results were issued prior to the passing of

                                                                   (footnote continued)
      Case 1:12-cv-00174-CRK Document 66         Filed 02/08/21   Page 12 of 17




Court No. 12-00174                                                           Page 12

Commerce’s parsing of these two provisions in the legislative history is logical and

the court cannot say that Commerce acted unreasonably in light of the statutory

provision under which Commerce acted to reach its Final Results.

      Commerce further explains that its practice of only rejecting financial

statements that evidence a previously determined countervailed subsidy is

reasonable because, if Commerce had to reject every financial statement which

mentioned a subsidy—as opposed to only rejecting those with explicit evidence of a

previously determined countervailable subsidy—some circumstances might require

Commerce to resort to less appropriate financial statements, leading to inaccuracies.




      TPEA in 2015, Commerce must, as indicated in the word “shall” in the
      legislative history, disregard Tata Tea’s financial statement because it
      has “reason to believe or suspect” that Tata Tea’s price was a subsidized
      price. [See Remand Results] at 13 (admitting that “Tata Tea may have
      received subsidies under a previously countervailed program.”).
Xinboda’s Br. at 6. Plaintiff’s argument is mistaken. First, Plaintiff compares the
language of the TPEA amendment to the language of the legislative history to
different subsections of § 1677b. Commerce’s discretion to identify the best
information available to value factors of production derives from § 1677b(c)(1), (c)(3)
(providing for the calculation of normal value in NMEs generally using FOPs).
Whether Commerce’s interpretation is reasonable is informed by the legislative
history. Moreover, in adopting its interpretation Commerce explains its
interpretation flows from the language in the legislative history which invokes a
“reason to believe or suspect standard” which Commerce claims requires that there
have been an already determined countervailable subsidy. Remand Results at 7.
Commerce then invokes the “may” language in TPEA as a confirmation of the
discretion previously exercised by Commerce. Remand Results at 10.
        Case 1:12-cv-00174-CRK Document 66         Filed 02/08/21   Page 13 of 17




Court No. 12-00174                                                              Page 13

See Remand Results at 8–9. 9 Moreover, Commerce explains that if, in the course of

an ADD review, it had to conduct a full investigation of whether a company received

a countervailable subsidy, it would not be able to meet its deadlines. See Remand

Results at 7.

        As requested by the court, Commerce further explains its practice as

reasonable in this case.        Here, Commerce re-examined Tata Tea’s financial

statements and determined that the financial statements contain no evidence of a

previously countervailed subsidy program. See Remand Results at 10–11. Commerce

further explains that Xinboda’s proffered loan documentation does not demonstrate

that Tata Tea received a previously determined countervailable subsidy. See id. at

14–16; Shenzhen Xinboda I, 44 CIT at __, 456 F. Supp. 3d at 1290–91. Rather, in

order to verify whether the loan agreements relate to a countervailable subsidy,




9   Commerce states that:
        [I]f the “reason to believe or suspect” standard, and by extension section
        773(c)(5) of the Act, requires Commerce to reject every financial
        statement that merely mentions the word ‘subsidy,’ or even words that
        could be interpreted as naming a recognized subsidy program,
        Commerce would, in many circumstances, have no record financial
        statements from which to calculate surrogate financial ratios. This
        would likely require Commerce to resort to less desirable financial
        statements which may lead to inaccuracies in calculating financial
        ratios. In this review, if the “reason to believe or suspect standard” from
        the 1988 legislative history were interpreted to require such a practice,
        there would be no financial statements on the record from which to
        determine surrogate ratios.
Remand Results at 8–9.
      Case 1:12-cv-00174-CRK Document 66         Filed 02/08/21   Page 14 of 17




Court No. 12-00174                                                            Page 14

“Commerce would need to conduct a full investigation of these loans.” See Remand

Results at 14.

      Commerce also confronts evidence that it has previously found certain export

credits and packing credits—the type of financial assistance that is the subject of the

loan or hypothecation agreements—to be countervailable. See Remand Results at 15

(citing Polyethylene Terephthalate Film, Sheet, and Strip (“PET Film”) from India,

73 Fed. Reg. 75,672 (December 12, 2008) (final results of [CVD] admin. rev.), and

accompanying Issues & Decision Memo in the Final Results of the [CVD] Admin. Rev.

of [PET] Film from India at 4–11, C-533-825, (Dec. 5, 2008) (“PET Film from India”);

Certain Hot-Rolled Carbon Steel Flat Products from India, 74 Fed. Reg. 20,923 (May

6, 2009) (final results and partial rescission of [CVD] admin. rev.), and accompanying

Issues & Decision Memo: Final Results and Partial Rescission of [CVD] Admin. Rev.

at Cmt. 4, C-533-821, (Apr. 29, 2009) (“Hot-Rolled Carbon Steel from India”)).

Nonetheless, Commerce explains that export and packing credits are not always

countervailable as they are considered a type of short-term credit. See Remand

Results at 15–16. 10    In this case, Commerce distinguishes the hypothecation

agreements invoked by Xinboda from the Government of India’s Pre- and Post-

Shipment Program, previously found to be countervailable by Commerce.              See




10 Moreover, Commerce explains, not only are export credits not always
countervailable, but also, here, it is unclear whether Tata Tea was merely eligible for
the export credits, or whether it actually received them. See Remand Results at 8,
14–16.
      Case 1:12-cv-00174-CRK Document 66        Filed 02/08/21   Page 15 of 17




Court No. 12-00174                                                          Page 15

Remand Results at 16–18. The loan or hypothecation agreements provide collateral

for the packing and export credits and there is no evidence that they relate to a

program Commerce has previously found to be countervailable. 11

      Xinboda argues that although the record may lack evidence that the programs

involved were previously countervailed, there is sufficient evidence to meet the

“reason to believe or suspect standard.” Xinboda Br. at 11. Yet, Xinboda does not

point to any evidence that Commerce’s application of its practice in this instance is

unreasonable.   Commerce addresses the record evidence that the programs are

countervailable finding that evidence inconclusive. Specifically, Commerce addresses

the court’s concern that at least one of the loans was provided at below market rate,



11 Xinboda argues that the hypothecation agreements specifically reference “pre-
shipment and post-shipment credits[,]” Xinboda’s Br. at 15, and asserts that “it is
simply untenable for Commerce to argue that these loan agreements . . . do not relate
to the Pre- and Post-Shipment program previously found to be countervailable.” See
id. at 17. Despite Xinboda’s protestations, Commerce’s position is not unreasonable.
There may be various types of pre- and post-shipment credits that are distinct from
the specific Pre- and Post-Shipment Program Commerce has previously determined
to be countervailable. The hypothecation agreements quoted by Xinboda do not
specifically refer to the Government of India’s Pre- and Post-Shipment Program;
rather they state
      [I]n consideration of the Bank having granted . . . by way of overdrafts,
      cash credits, term loans, pre-shipment and post-shipment credits,
      opening of letters of credits, issuing of guarantees including deferred
      payment guarantees and indemnities, negotiations and discounting of
      demand and or usance bills and cheques inland as well as foreign and
      such other facilities as may be agreed[.]
Xinboda’s Br. at 15 (citing Xinboda Surrogate Value Submission – Final at Ex. 33,
PD 149-151, 155, (Jan. 6, 2012)). Commerce is within its discretion to find such
language insufficient to establish that a previously determined countervailable
subsidy was at issue in Tata Tea’s financial statements.
      Case 1:12-cv-00174-CRK Document 66          Filed 02/08/21   Page 16 of 17




Court No. 12-00174                                                             Page 16

see Shenzhen Xinboda I, 44 CIT at __, 456 F. Supp. 3d at 1290, explaining that on

the record provided the provision of loans at below market rate cannot actually be

verified. See Remand Results at 17. Although, Xinboda can point to evidence that

might support an alternative conclusion, the court must sustain Commerce’s

determination if the record reasonably supports it. See King Supply Co., LLC v.

United States, 674 F.3d 1343, 1348 (Fed. Cir. 2012) (“King Supply Co.”) (noting that

“even if it is possible to draw two inconsistent conclusions from evidence in the record,

such a possibility does not prevent Commerce's determination from being supported

by substantial evidence.” (citations omitted)).

      Conversely, Xinboda continues to argue that Garlico is the “most suitable”

Indian company to rely on as a surrogate for Xinboda. See Xinboda’s Br. at 20–25.

Even if Xinboda can identify financial statements that would be reasonable

alternatives for Commerce to select, it is not this court’s role to identify the most

suitable choice. See King Supply Co., 674 F.3d at 1348 (Fed. Cir. 2012). This court

is tasked with determining whether Commerce’s choice was reasonable. Xinboda has

not identified any evidence that undermines the reasonableness of Commerce’s

choice. In sum, Commerce’s continued reliance on Tata Tea’s financial statement

based on its practice to only exclude relevant financial statements from consideration

where such statements have evidence of previously determined countervailable

subsidies is reasonable.
      Case 1:12-cv-00174-CRK Document 66       Filed 02/08/21   Page 17 of 17




Court No. 12-00174                                                           Page 17

      Xinboda also argues that if Commerce may use Tata Tea’s financial

statements, then it should also use other statements it chose to disregard. See

Xinboda’s Br. at 17. Yet, Commerce specifically found that some of these statements

did contain previously countervailed subsidies. See Final Decision Memo at 43–45 &

n.198. Xinboda challenges the reasonableness of those determinations given the

evidence at issue. See Xinboda’s Br. at 18–19. In doing so, Xinboda is asking this

court to reweigh the evidence which this court cannot do. See Downhole Pipe &

Equipment, L.P. v. United States, 776 F.3d 1369, 1376–77 (Fed. Cir. 2015).

                                 CONCLUSION

      For the foregoing reasons, Commerce’s Remand Results are supported by

substantial evidence and comply with the court’s order in Shenzhen Xinboda I, and

are therefore sustained. Judgment will enter accordingly.


                                                   /s/ Claire R. Kelly
                                                   Claire R. Kelly, Judge

Dated:      February 8, 2021
            New York, New York
